Citation Nr: 0334774	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation.

2.  Entitlement to a rating in excess of 20 percent for 
disability of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has active service from March 
1990 to January 1998.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  The veteran provided 
testimony at a local hearing at the RO in January 2000.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  


In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
The RO provided the veteran notice of the VCAA regarding the 
claim of service connection for atrial fibrillation (see 
September 2002 letter), but has not done so specifically as 
to the claim regarding the left shoulder rating.  The Board 
may not proceed with appellate review without correcting this 
procedural deficiency.  Under DAV, supra, the Board may not 
provide the notice on its own.  In addition, the VCAA letter 
sent to the veteran in September 2002 advised him to respond 
within 30 days; however, it did go on to further advise that 
evidence received within a year would be considered.  As the 
case is being remanded anyway, the RO must take the 
opportunity to inform him that a full year is allowed for 
response to VCAA notice.  

Review of the file shows that although atrial fibrillation 
was diagnosed while the veteran was on active duty (September 
1995), there are no documented postservice findings of atrial 
fibrillation of record.  A September 1999 VA outpatient 
record shows findings of abnormal laboratory testing relating 
to "TSH" [thyroid-stimulating hormone].  An October 1999 VA 
outpatient treatment record includes a reference to an 
exogenous thyroid condition.  A VA examination is needed to 
ascertain whether the veteran in fact has atrial fibrillation 
and, if so, its likely etiology.  

Review of the file also shows that the veteran's service-
connected left shoulder disability was last examined in July 
2002.  See VA progress note.  The examination was conducted 
by a nurse practitioner, and the claims folder was not 
reviewed in conjunction with the examination.  A 
contemporaneous, thorough orthopedic examination is 
indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should issue the veteran specific notice 
of the applicable provisions of the VCAA regarding 
his increased rating claim.  He should be advised 
what evidence he needs to establish a higher 
rating, what the record now shows, and of his and 
VA's respective responsibilities in obtaining 
further evidence.  He should also be advised that a 
year is afforded for response to VCAA notice.  If 
outstanding evidence is identified, the RO should 
obtain such evidence or assist the veteran in 
obtaining such evidence.  

2.  The veteran should be afforded an examination 
by a cardiologist to determine whether he currently 
has atrial fibrillation and, if so, its likely 
etiology.  The examiner should provide an opinion 
as to whether any organic heart disease now 
diagnosed is, as likely as not, related to the 
veteran's active service, and specifically to the 
paroxysmal atrial fibrillation  diagnosed in 
service.  The examiner should cite the date of the 
last episode of documented atrial fibrillation.  
The veteran's claims folder must be reviewed by the 
examiner in conjunction with the examination.  Any 
indicated tests or studies should be performed.  
The examiner should explain the rationale for all 
opinions given.  

Thereafter, if the cardiology examination 
establishes that the veteran indeed has atrial 
fibrillation, the veteran should be afforded a VA 
endocrinology examination to determine the likely 
etiology of the atrial fibrillation, i.e., the 
examiner should provide an opinion as to whether 
there is any thyroid-related basis for the 
disorder.  The veteran's claims folder must be 
reviewed by the examiner in conjunction with the 
examination.  Any indicated tests or studies should 
be performed.  The examiner should explain the 
rationale for all opinions given.  

3.  The RO should also arrange for a VA orthopedic 
examination  performed to determine the current 
severity of the veteran's service-connected left 
shoulder disability.  All indicated studies, 
including X-rays and ranges of active and passive 
motion, should be performed.  The examiner should 
note all associated limitations of function, and 
determine whether there is weakened movement, 
excess fatigability, or incoordination due to the 
service-connected disability.  If feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion lost due to 
these factors.  The examiner should also express an 
opinion as to the degree to which pain could 
significantly limit functional ability during 
flare-ups or when the left shoulder is used 
repeatedly over a period of time.  The claims file 
must be made available to, and reviewed by, the 
examiner.  

4.  The RO should then review the entire record and 
re-adjudicate the claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and give the 
veteran the requisite period of time to respond.  
The case should then be returned to the Board, if 
in order, for further review.  

The purposes of this remand are to assist the appellant in 
the development of his claims and to meet notice 
requirements.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


